Title: From George Washington to Brigadier General James Potter, 12 January 1778
From: Washington, George
To: Potter, James



Sir
Head Quarters [Valley Forge] Jany 12th 1778

I have duly receiv’d your favor of yesterday & Observe the Pernicious tendency which may arise from a Continuation of Intercourse between the City & Country—in order to prevent which, you are hereby instructed to take the most immediate & Coercive Measures—I should gladly Know, who the Officers are who act so directly contrary to my inclination, & express Commands, in granting passes for taking Provision into the City.
I must repeat my desire that you will adopt the most rigorous Means (if nothing less will do) to put a Stop to this practice—in the execution of which you shall receive every necessary support from me.
The Comissary of Purchases will in a few days go over to the Counties of Bucks & Burlington for the purpose of Purchasing Beef & Pork from those who will agree to take Continental Currency, from the others, there will be a necessity to take these Articles where it is known they can be spared, allowing a reasonable price for them—it is unnecessary to request your assistance in this matter as I know you will afford every Aid in your Power.
The Bearer will deliver you some of my Proclamations which you will have distributed as you See proper. I am Sir Your mo. Obed. serv.

Go: Washington

